Citation Nr: 1733471	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating evaluation in excess of 20 percent for cold injury to the left foot from April 12, 2011 to October 1, 2012.

2.  Entitlement to an initial rating evaluation in excess of 20 percent for cold injury to the right foot from April 12, 2011 to October 1, 2012.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1989 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the January 2012 rating decision, the RO granted service connection for cold injury to the feet, at a 10 percent disability rating, effective June 29, 1994; a 10 percent disability rating for each foot for cold injury from January 12, 1998 to April 11, 2011; and a 20 percent disability rating for each foot for cold injury, effective as of April 12, 2011.

In September 2012, the Veteran executed a new power-of- attorney (VA Form 21-22), designating James G. Fausone, an attorney, as his representative. The Board recognizes the change in representation.

In December 2015, the Board remanded the increased rating claim for cold injury to the feet to the RO for further development, and additionally, granted a claim for a total disability rating based on an individual unemployability (TDIU), effective December 1, 2011.  Since this is a full grant of benefits, the issue of TDIU is no longer before the Board.  In October 2016, the Board denied the claim for an initial rating evaluation in excess of 10 percent each or separate evaluations, for cold injury to the left foot and cold injury to the right foot from June 29, 1994 to January 12, 1998; and an initial rating evaluation in excess of 10 percent each, for cold injury to the left foot and cold injury to the right foot from January 12, 1998 to April 11, 2011.  However, the Board remanded the claim for an initial rating evaluation in excess of 20 percent each, for cold injury to the left foot and cold injury to right foot, effective April 12, 2011, to the RO for further development.

In February 2017, the Veteran appealed the October 2016 decision to the United States Court of Appeals for Veterans Claims (CAVC).  However, in June 2017, the Veteran filed a motion to withdraw his appeal.  In June 2017, CAVC granted the Veteran's motion and dismissed the appeal.

In March 2017, the RO increased the rating evaluations for cold injury to the left foot and cold injury to the right foot from 20 percent each to 30 percent each, effective October 2, 2012.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claims for increase remain before the Board for the period of April 12, 2011 to October 1, 2012.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from April 12, 2011 to October 1, 2012, the Veteran's service-connected cold injury to the left foot was manifested by pain, numbness, cold sensitivity, as well as nail abnormalities and locally impaired sensation.

2.  For the period from April 12, 2011 to October 1, 2012, the Veteran's service-connected cold injury to the right foot was manifested by pain, numbness, cold sensitivity, as well as nail abnormalities and locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating evaluation of 30 percent for cold injury to the left foot, from April 12, 2011 to October 1, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 7117, 7122 (2016).

2.  The criteria for an initial rating evaluation of 30 percent for a cold injury to the right foot, from April 12, 2011 to October 1, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 7117, 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disabilities of cold injury to the left foot and cold injury to the right foot have been evaluated under DC 7122, for the period beginning April 12, 2011 to October 1, 2012.  Pursuant to DC 7122, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there is also tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to DC 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other DCs.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122.

Note (2) to DC 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

An April 12, 2011 VA examination reflects that the Veteran reported that he was exposed to significantly cold temperature in the Mojave Desert while he was in service.  He further indicated that this cold exposure caused pain in his feet, as well as cold sensitivity in his right feet, moreso than left.  He reported having "pins and needles" and sharp pain in the forefoot bilaterally, and also some intermittent numbness.  He said that in the winter he wears extra layers in the cold weather, secondary to the cold sensitivity.  He also reported having cramping in the feet nocturnally.  However, the he did not report any swelling.  The Veteran also reported that he occasionally takes Motrin for discomfort and that it helps very little.  The Veteran further reported that he had never worn any orthotics or support for his feet for his problem.  He also reported that his condition affected his occupation.  Specifically, he reiterated that he gets "pins and needle" pains throughout the day.  The VA examiner also noted that the Veteran related "evidence of painful motion and tenderness [but] no swelling."  The Veteran reported having functional limitation at the time, "with walking approximately one-quarter mile[,] then pain ensues and standing after approximately five minutes."  The VA examination report reflects that he did not display any hyperkeratotic lesions indicative of abnormal weight bearing; and that he had a normal arch morphology and normal alignment of the Achilles tendon.  The VA examination report also reflects that he did not have a flatfoot condition.

On physical examination, the VA examination report reflects that he displayed palpable pedal pulses, DP 2/4, PT 2/4, bilaterally.  Neurologic evaluation reflects intact sensorium bilaterally, normal arch morphology bilaterally, mild skin xerosis, and plantar foot bilaterally.  The VA examination report also reflects that muscle strength was 5/5, and that there was normal alignment of the Achilles tendon bilaterally.  Mild nail dystrophy, however, was observed. However, the VA examination report reflects that no excessive sweating of the feet was observed; ankle joint range of motion was 10 degrees dorsiflexion, pain free, active and passive; subtalar joint was 4 degrees inversion, 2 degrees eversion bilaterally, pain free, active and passive; no edema of the ankle or foot bilaterally; and that the Veteran was able to perform toe raises with heel inversion.  Diagnostic studies indicate that radiographs revealed no acute fracture or dislocation, normal osseous foot structure, normal ankle mortis; and recent radiographs revealed no changes in prior radiographs performed in 2006.  Diagnosing cold residuals of bilateral foot, the VA examiner opined that the Veteran's cold injury residual was at least as likely as not 50/50 probability caused by or a result of his cold weather exposure during his military service in the Mohave Desert.  The VA examiner further indicated that at that time, this did not preclude the Veteran from ambulatory or sedentary work.

With the exception of mere documentation of a history of cold injuries, treatment records are silent for any treatment for cold injuries to the feet, for the period of April 12, 2011 to October 1, 2012.

Nonetheless, the Board finds that the Veteran's service-connected cold injury to the left foot and cold injury to the right foot more nearly approximate a 30 percent disability rating from the period of April 12, 2011 to October 1, 2012.  As noted above, and to reiterate, a maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Here, the competent evidence of record shows that the Veteran has had symptoms of pain, numbness, cold sensitivities, as well as mild nail dystrophy (nail abnormalities) and "pins and needles" ( locally impaired sensation).  Thus, a 30 percent rating disability for each foot is justified.

Accordingly, the maximum rating evaluation of 30 percent each, for cold injury to the left foot, and for cold injury to the right foot, are applicable to the period from April 12, 2011 to October 1, 2012.

Extraschedular Consideration

The Board has considered whether the Veteran's claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran complained of pain, numbness, cold sensitivities, mild nail dystrophy (nail abnormalities), and "pins and needles" (locally impaired sensation) and all of these symptoms are specifically contemplated by the pertinent rating criteria.  38 C.F.R. § 4.104, DC 7122.  In this regard, the Board concludes that there is nothing exceptional or unusual about the Veteran's disability picture, and that the rating criteria under DC 7122 adequately describes his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral for extraschedular consideration is not warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







ORDER

Entitlement to a 30 percent disability rating for cold injury to the left foot from April 12, 2011 to October 1, 2012, is granted.

Entitlement to a 30 percent disability rating for cold injury to the left foot from April 12, 2011 to October 1, 2012, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


